Citation Nr: 1728160	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to medications used for a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a videohearing before the undersigned Veterans Law Judge regarding his claim in August 2015.  A transcript of that hearing is associated with the claims file.  

This case was previously before the Board in January 2016 when it was remanded for additional development.  It has returned for adjudication.


FINDING OF FACT

The Veteran's hearing loss is as likely as not aggravated by medications taken for his service-connected spine disabilities.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.310, 3.385 (2016).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The first two elements to establish secondary service connection are not in dispute. The Veteran was service-connected for a lumbar spine disability effective from December 1983 and a cervical spine disability effective from May 1990.  His records show that he is prescribed ibuprofen 400mg up to 2 tablets, 3 times a day for these disabilities.  See, e.g., VA Treatment Notes Sept. 24, 2012.  Additionally, medical treatment records show a current diagnosis of bilateral sensorineural hearing loss complying with VA standards (under 38 C.F.R. § 3.385).  See June 2011 VA Examination. 

With regard to the third element, nexus evidence, the Veteran submitted several internet articles in support of his claim, highlighting studies that show regular use of nonsteroidal anti-inflammatory drugs, such as ibuprofen, can increase the risk of hearing loss in men.  After a VA examination in June 2011, the examiner found that the Veteran's hearing loss was less likely as not caused by or a result of regular use of ibuprofen.  In a March 2016 addendum opinion, however, the examiner found that the Veteran's bilateral hearing loss was at least as likely as not aggravated by the regular use of ibuprofen for treatment of his service-connected spine disabilities.  The rationale was that the March 2016 issue of the American Journal of Medicine determined that regular use of ibuprofen may increase the risk of hearing loss in men, especially in those younger than 60.

Based on the above, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


